Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 22 April 2022, Michael Muller requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 506178 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend claim 1 to read as follows: 
1. (Currently Amended) A data processing system, comprising:
a host configured to handle data in response to an input received by the host; and
a plurality of memory systems engaged with the host and configured to store the data in response to a request generated by the host, 
wherein the host is configured to assign a first priority to a first memory system among the plurality of memory systems, and assign a second priority, of the plurality of memory systems, to each of at least one other memory system among the plurality of memory systems,
wherein the first memory system having the first priority among the plurality of memory systems performs generation, erasure, or updating of metadata which is associated with the plurality of memory systems and stores the metadata in the first memory system, and
wherein the first memory system monitors an operational status, and, when the operational status meets a preset condition, the first memory system is configured to notify the operational status to the host and copy the metadata stored in the first memory system into the at least one other 

Amend claim 4 to read as follows: 
4. (Currently amended) The data processing system according to claim 3, wherein, when data is newly stored in at least one memory system of the plurality of memory systems or a physical location of data stored in the plurality of memory systems is changed, the first memory system updates the metadata stored in the first memory system.


Amend claim 5 to read as follows: 
5. (Currently amended) The data processing system according to claim 4, wherein the first memory system requests that the at least some of the metadata stored in the memory of the host is updated, after updating the metadata stored in the first memory system, and
wherein the host updates the at least some metadata in the memory of the host based on update information transmitted from the first memory system.

Amend claim 6 to read as follows: 
6. (Currently amended) The data processing system according to claim 3, wherein the host translates a logical address into a physical address based on the at least some metadata delivered to the memory of the host, and 
wherein the host transmits a read command with the physical address to at least one of the plurality of memory systems which is determined by the physical address.

Amend claim 7 to read as follows: 
7. (Currently amended) The data processing system according to claim 3, wherein the metadata in the first memory system comprises first mapping information used for translating a logical address into a physical address. 

Amend claim 11 to read as follows: 
11. (Currently Amended) A memory system, comprising:
a memory device comprising a first region storing metadata and a second region storing user data; and
a controller engaged with at least one host and at least one other memory system among a plurality of memory systems, the at least one other memory system having a second priority lower than a first priority assigned to a first memory system among the plurality of memory systems, the controller being configured to store or delete the metadata and the user data in the memory device as well as to store or delete other metadata which is associated with other user data stored or deleted in the at least one other memory system, according to a request input from the at least one host,
wherein the controller monitors an operational status, and, when the operational status meets a preset condition, the controller is configured to notify the operational status to the host and copy the metadata and the other metadata into the at least one other memory system,
wherein the at least one host is configured to assign the first priority to the first memory system among the plurality of memory systems and assign the second priority, of the plurality of memory systems, to each of the at least one other memory system among the [[a]] plurality of memory systems.

Amend claim 14 to read as follows: 
14. (Currently amended) The memory system according to claim 13, wherein the controller uses the second mapping information to perform garbage collection without a command entered from the at least one host.

Allowable Subject Matter
Claims 1-9 and 10-20 are allowed as amended by Examiner’s Amendment.
The following is an examiner’s statement of reasons for allowance: 
a. 	Neither Byun nor Kan teaches, in combination with the other claim limitations, “wherein the host is configured to assign a first priority to a first memory system among the plurality of memory systems, and assign a second priority, by using a logical identifier assigned to each of the plurality of memory systems, to each of at least one other memory system among the plurality of memory systems” because neither Byun nor Kan teaches that the host assigns any priorities to the working memory or cache memories respectively, or to the non-volatile memories by using logical identifiers assigned to the memory systems, but instead, both Byun and Kan teach using the memories to store higher and lower priority data by operation of the controller without the host assigning the priorities to the memories and it would not have been obvious to modify the prior art to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139